Citation Nr: 9931457
Decision Date: 11/05/99	Archive Date: 02/08/00

DOCKET NO. 97-06 699A           DATE NOV 05, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Indianapolis, Indiana

THE ISSUE

Entitlement to an assignment of a higher evaluation for service-
connected residuals of a shell fragment wound above the right
eyebrow with a scar and with retained foreign body and post
traumatic seizures, currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel 

INTRODUCTION

The veteran served on active duty from May 1968 to September 1969.

This appeal comes before the Board of Veterans' Appeals (Board) on
appeal from a, May 1996 rating decision by the Indianapolis,
Indiana, Regional Office (RO) of the Department of Veterans Affairs
(VA). A notice of disagreement was received in July 1996. A
statement of the case was issued in October 1996, and a substantive
appeal was received March 1997.

Prior to the May 1996 rating decision, service connection was in
effect for disability described for rating purposes as "scar
residuals shrapnel wound above right eyebrow with retained foreign
body." The May 1996 rating decision essentially granted service
connection for post traumatic seizures related to the shrapnel
wound and assigned two separate ratings, effective April 11, 1995.
One disability was described for rating purposes as residuals of a
shell fragment wound above the right eyebrow with a scar and with
retained foreign body and post traumatic seizures with a 20 percent
rating. The other disability was described for rating purposes as
headaches, associated with shell fragment wound right eyebrow, with
retained foreign body with a 10 percent rating. The veteran's
notice of disagreement initiated an appeal from the assignment of
the evaluations for both of these disabilities, and the October
1996 statement of the case addressed both disabilities. However,
the veteran's March 1997 substantive appeal only indicated that he
wished to continue the appeal for an increased rating for his
"seizure disorder."

The Board also noted that service connection for post-traumatic
stress disorder (PTSD) was established by rating decision in
January 1998. The veteran initiated an appeal with a notice of
disagreement, and a statement of the case was issued. However, it
does not appear that a substantive appeal was filed to complete the
appeal, and the PTSD issue is therefore not in appellate status.

- 2 -

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained.

2. The veteran's service-connected residuals of a shell fragment
wound above the right eyebrow with a scar and with retained foreign
body and post traumatic seizures are characterized by major
seizures averaging one in four months over the past year.

CONCLUSION OF LAW

The criteria for entitlement to a 60 percent evaluation for
service-connected residuals of a shell fragment wound above the
right eyebrow with a scar and with retained foreign body and post
traumatic seizures have been met. 38 U.S.C.A. 1155, 5107 (West
1991); 38 C.F.R. 4.7,4.121, 4.124a, Diagnostic Code 8910 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the claim for an increased evaluation to be well-
grounded under 38 U.S.C.A. 5107(a). Once a claimant has presented
a well-grounded claim, the VA has a duty to assist the claimant in
developing facts which are pertinent to the claim. See 38 U.S.C.A.
5107(a). The Board finds that all relevant facts have been properly
developed, and that all evidence necessary for equitable resolution
of the issue on appeal has been obtained. The Board does not know
of any additional relevant evidence, which is available, and
therefore no further assistance to the veteran with the development
of evidence is required.

Disability ratings are determined by applying the criteria set
forth in the VA's Schedule for Rating Disabilities, which is based
on the average impairment of

- 3 -

earning capacity. Individual disabilities are assigned separate
diagnostic codes. 38 U.S.C.A. 1155; 38 C.F.R. 4.1. If two
evaluations are potentially applicable, the higher evaluation will
be assigned if the disability picture more nearly approximates the
criteria required for that rating; otherwise, the lower rating will
be assigned. 38 C.F.R. 4.7.

As noted in the introduction, the May 1996 rating decision, in
part, established service connection for a seizure disorder
associated with the previously service-connected residuals of a
shrapnel wound. The seizure disorder was then included in the
description for rating purposes as residuals of a shell fragment
wound above the right eyebrow with a scar and with retained foreign
body and post traumatic seizures. A 20 percent evaluation was
assigned effective April 11, 1995. To the extent that the May 1996
rating decision involved an initial assignment of an evaluation,
the severity of the disability at issue is to be considered during
the entire period from the initial assignment of the disability
rating to the present time. Fenderson v. West, 12 Vet. App. 119,
127 (U.S. Vet. App. Jan. 20, 1999). The veteran essentially
contends that a higher rating is warranted because his disability
is more severe than contemplated by the 20 percent evaluation.

The veteran's service-connected post traumatic seizures have been
rated as 20 percent disabling, pursuant to 38 C.F.R. 4.124a,
Diagnostic Code 8910, grand mail epilepsy. It appears that it is
the seizure disorder which is the most significant problem in that
medical evidence does not show any symptomatology attributable to
the scar over the right eyebrow. Diagnostic Code 8910 provides for
rating under the general rating formula for major seizures. A minor
seizure consists of a brief interruption in consciousness or
conscious control, associated with staring or rhythmic blinking of
the eyes or nodding of the head ("pure" petit mal), or sudden
jerking movements of the arms, trunk, or head (myoclonic type), or
sudden loss of postural control (akinetic type). A major seizure is
characterized by generalized tonic-clonic convulsion with
unconsciousness. In the presence of major and minor seizures, the
predominating type will be rated. Pursuant to that Diagnostic Code
8910, a 20 percent disability evaluation is warranted when there
have been at least 1 major seizure in the last 2 years; or at least
2 minor seizures in the last 6 months. A

4 -

40 percent disability evaluation is warranted when there has been
at least 1 major seizure in the last 6 months or 2 in the last
year; or averaging at least 5 to 8 minor seizures weekly. A 60
percent disability evaluation requires an average of at least 1
major seizure in 4 months over the last year; or 9- 10 minor
seizures per week. An 80 percent disability evaluation is warranted
when there is at least 1 major seizure in 3 months over the last
year; or more than 10 minor seizures weekly. A 100 percent
disability evaluation is warranted when there has been at least 1
major seizure per month over the last year. 38 C.F.R. 4.124a.

An October 1995 V examination showed a history of a gunshot wound
to the head and following that the veteran developed seizures. The
seizures were described to be partial seizures with secondary
generalization. He had approximately two light seizures per month
and occasionally had hard seizures. The veteran. was on Tegretol
800mg a day. The neurological examination showed the veteran was
oriented and had normal mental status. His station and gait was
normal. His coordination and cerebellar testing was intact and
speech and language were intact. Reflexes were normal and sensory
examination was normal.

A December 1995 VA examination showed neurological examination to
be essentially within normal limits with seizure disorder under
fair control. Another VA examination was conducted in March 1996
which showed that the veteran had been treated on Tegretol for the
seizures which were under fairly good control. The examiner noted
that the veteran was not actually shot in the head, but sustained
a wound to the right eyebrow area where there was no skull or brain
involvement. EEG was done and did not show ictal activity, and head
CT did not show any evidence of bleed. The veteran's examinations
have been repeatedly described as nonfocal and no evidence of
focality on examination. It was also noted that the veteran was on
quite a high dose of Tegretol in the past. The examiner indicated
that the veteran had a clear cut seizure disorder which was very
controlled and his symptoms were consistent with a head injury.

The veteran underwent a VA examination in December 1996 which
showed seizures and occasional jerking of the hands bilaterally
greater on the right than the

- 5 -

left. His cerebellar testing and cranial nerves were normal and
reflexes were symmetrical and his motor and sensory examination was
unremarkable. The veteran's wife reported that the veteran had
about one hard seizure a month, otherwise his seizures consisted of
trembling without loss of consciousness. The examiner increased the
Tegretol dosage to four times a day. In March 1998 the examiner
noted on a VA examination that the veteran was on Neurontin and
Tegretol and that the frequency of the seizures of generalized
tonic clonic was approximately every three months with occasional
jerking of the extremities.

The veteran was hospitalized at the VA in January and February 1997
due to shortness of breath. The veteran reported that the coughing
aggravated his seizures and the report noted the veteran having
episodes of seizures and weakness while in the hospital. VA
outpatient treatment records dated February 1997 through June 1997
show follow-up treatment for seizures. March 1997 record indicates
seizure disorder under control and in June 1997 the veteran
reported two to three seizures of generalized tonic clonic better
controlled than before but not to a satisfactory level. The
physician increased the veteran's Tegretol medication. The veteran
also reported jerking of the left hand which the examiner believed
to be related to the seizures. A December 1997 EEG indicated
abnormal by being mildly diffusely slow indicative of mild
encephalopathy. No epileptiform discharges were recorded.

It is readily clear that the veteran suffers from a significant
seizure disorder. It appears that the difficulty in arriving at an
accurate disability rating is with the frequency of his seizures.
While some medical reports refer to the disorder as being well-
controlled, other medical records show continued seizures. After
reviewing and comparing the medical reports and giving
consideration to information provided by the veteran and his spouse
during the course of medical treatment, the Board finds that the
overall disability picture that has been presented for the
veteran's service-connected post traumatic seizures more nearly
approximates the criteria exemplified by a 60 percent disability
evaluation pursuant to Diagnostic Code 8910. The Board notes that
in determining the frequency of seizures, competent, consistent lay
testimony emphasizing convulsive and immediate post- convulsive
characteristics may be accepted. 38 C.F.R. 4.121. The Board

- 6 -

recognizes that a longitudinal review shows that the veteran's
seizures vary in frequency. However, it is the average which is to
be considered under the applicable rating criteria. After reviewing
the evidence, and resolving all reasonable doubt in the veteran's
favor, the Board finds that his disability picture more nearly
approximates 1 major seizure in 4 months a year. Accordingly, the
Board concludes that a 60 percent rating is warranted.

The Board recognizes the severity of the veteran's disability and
does not doubt that it results in continued seizures. However,
while no single item of evidence discussed in the preceding
paragraphs is determinative in itself, the totality of that
evidence leads the Board to conclude that there is no basis for
assigning a rating in excess of 60 percent at this time. The
medical evidence in fact suggests that the frequency of the
seizures may be controlled to some extent by medication. Moreover,
with regard to the question of whether a rating in excess of 60
percent is warranted, the Board is unable to find that the positive
evidence is in a state of equipoise with the negative evidence to
otherwise permit a more favorable resolution of the veteran's
claim. 38 U.S.C.A. 5107(b).

ORDER

Entitlement to an 60 percent disability rating for service-
connected residuals of a shell fragment wound above the right
eyebrow with a scar and with retained foreign body and post
traumatic seizures is warranted, effective April 11, 1995. To this
extent, the appeal is granted.

ALAN S. PEEVY 
Member, Board of Veterans' Appeals

7 -



